Citation Nr: 0305699	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a dislocation of the right shoulder, 
postoperative, with traumatic arthritis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for ganglion cyst, postoperative, and sprain of the 
right wrist.

3.  Entitlement to a compensable disability evaluation for 
ganglion cyst, postoperative, of the left wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1991.

A March 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cheyenne, Wyoming (the RO) 
granted service connection for the disabilities listed on the 
title page, effective October 1, 1991, with the assignment of 
a 10 percent evaluation for right shoulder disability and the 
assignment of noncompensable evaluations for bilateral wrist 
disability.  The veteran timely appealed those ratings.  A 
September 1994 rating action granted an evaluation of 20 
percent for the service-connected right shoulder disability, 
effective October 1, 1991.  A September 1995 rating decision 
granted an evaluation of 10 percent for right wrist 
disability, effective October 1, 1991; the left wrist 
disability was evaluated as noncompensably disabling.  

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal as right shoulder issue 
and remanded the bilateral wrist issues for additional 
development.  An Appellee's Motion To Vacate And Remand The 
Decision Of The Board Of Veterans' Appeals And To Stay 
Further Proceedings was filed with the United States Court of 
Appeals for Veterans Claims (the Court) in June 1997.  The 
Motion was granted by the Court in December 1997.  

The issue of entitlement to an evaluation in excess of 20 
percent for right shoulder disability was remanded by the 
Board in June 1998.  An increased disability rating continued 
to be denied by the RO.  All three issues on appeal were 
remanded by the Board in January 2001 for additional 
development, to include consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO continued to deny increased 
evaluations for the disabilities at issue in Supplemental 
Statements of the Case dated in March 2002 and in July 2002.  
This case is again before the Board for adjudication.

Other matters

In a statement received by VA in June 2002, the veteran 
contended that he has submitted recent medical evidence of 
cartilage damage of the right wrist that should be service-
connected.  The Board finds that this new issue is separate 
from the matter of entitlement to an increased disability 
rating for the veteran's service-connected disability 
involving the right wrist, postoperative ganglion cyst and 
sprain.  The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision- making or 
appellate litigation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Here, the resolution of either the 
increased rating issue or the service connection is not 
dependent on resolution of the other claim.  Because these 
issues are not "inextricable intertwined," the newly-raised 
issue of entitlement to service connection for residuals of 
cartilage damage of the right wrist is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by limitation of motion, weakness and 
complaints of pain.

2.  The veteran's service-connected right wrist disability 
does not involve any functional impairment.

3.  The veteran's service-connected left wrist disability 
does not involve any functional impairment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5203, 5201 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right wrist disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5020-5215 
(2002).

3.  The criteria for a compensable evaluation for service-
connected left wrist disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5020-5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected right shoulder and bilateral wrist disabilities. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided, including the factual background.  The Board will 
then analyze each of the veteran's claims and render a 
decision.

Generally applicable law and regulation

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.) Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  Crucially, in April 2001, the RO sent the 
veteran a letter, with a copy to his representative, which 
discussed the requirements of the VCAA, including the 
responsibilities of the VA and the appellant with respect to 
obtaining evidence.  The veteran was informed that he was to 
provide the RO with the names, addresses, and approximate 
dates of treatment for all health care providers who may 
possess additional records relevant to the claims currently 
on appeal.  He was informed that while VA would make 
reasonable efforts to help the veteran obtain medical records 
to support his claim, it was ultimately his responsibility to 
make sure that the records were received by VA.

The veteran was also provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his increased rating claims in the multiple Statement 
of the Case and Supplemental Statements of the Case since 
August 1992.  
 
(iii.) Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
multiple VA and private examination and treatment reports on 
file, including the report of a physical examination in 
September 2001which was generated in response to the Board's 
January 2001 remand instructions.  These will be reviewed 
below.   

The Board concludes that all available evidence which is 
pertinent to these claims has been obtained.  Neither the 
veteran nor his representative has pointed to any additional 
information that needs to be added to the VA claim folder.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

Because the disabilities here under consideration involve the 
veteran's upper extremities, a common factual background will 
be presented.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records reveal that he 
underwent cystectomy of both wrists.  The veteran was 
hospitalized in July 1991 with a history of right shoulder 
recurrent subluxation/dislocation.  He underwent right 
shoulder screw removal and excision of bony fragment.  

The veteran complained on VA examination in January 1992 of 
pain, stiffness, and limitation of motion of the right 
shoulder; that he could not fully extend his right wrist; and 
of stiffness, swelling, and pain in the left wrist.  
Examination of the right shoulder showed lateral extension to 
120 degrees (out of 180 degrees), posterior extension of 45 
degrees (out of 90 degrees), and normal anterior extension.  
Shoulder strength and sensation were normal.  It was noted 
that range of motion of the wrists, which involved extension 
of 70 degrees on the right and 75 degrees on the left and 
flexion of 90 degrees on the right and 85 degrees on the 
left, did not show a significant decrease in motion.  X-rays 
of the right shoulder showed arthritis changes; X-rays of the 
left wrist were normal, while there was some degenerative 
joint disease of the right wrist.  The pertinent assessments 
were right shoulder injury, right wrist injury with ganglion 
cyst, and ganglion cyst of the left wrist.

Army and Air Force Medical Center records dated from March 
1992 to February 1993 reveal that when the veteran was 
examined by the Army in September 1992, there was 60 degrees 
of extension of the wrists; palmar flexion was 80 degrees on 
the right and 65 degrees on the left.  Ulnar deviation was 35 
degrees on the right and 30 degrees on the left; radial 
deviation was 15 degrees on the right and 10 degrees on the 
left.  The assessments were limitation of motion of both 
wrists and evidence of early degenerative joint disease of 
the right shoulder.

The veteran testified at a personal hearing at the RO in July 
1993 that he could not flex his wrists (hearing transcript 
pages 12 and 14), that he had lost all inward motion of the 
right shoulder (transcript p. 16), and that he was right 
handed (transcript p. 17).

VA outpatient records dated from January 1994 to February 
1995 reveal decreased abduction of the right shoulder in 
September 1994.

The veteran complained on VA examination in June 1995 of 
decreased range of motion of the right shoulder and wrists.  
X-rays of the wrists were normal; X-rays of the right 
shoulder showed some degenerative joint disease.  The 
diagnoses were status post dislocated right shoulder with 
operative procedures, with some degenerative joint disease; 
history of bilateral ganglion cyst removal from both wrists, 
range of motion difficulty determined not to be 
symptomatology due to removal of a cyst.

The impression on neurological evaluation by H.E.N., M.D., in 
April 1995 was arthritis/arthralgias/myalgias; no evidence of 
primary muscle disease.

VA nerve conduction studies in October 1995 did not show any 
evidence of carpal tunnel syndrome in either hand and no 
evidence of peripheral neuropathy.  The veteran complained of 
pain in the right shoulder and wrists on a Pain Assessment 
report in May 1996; the diagnoses included chronic joint pain 
and myalgias of the shoulders and wrists.

Private X-rays of the wrists dated in June 1997 did not show 
any postoperative residuals.

According to a June 1997 statement from D.G.J., M.D., the 
veteran was taking Darvon and Naprosyn as needed.  He 
appeared to have somewhat reduced passive and active range of 
motion of the wrists, possibly due to mild irritation of the 
wrist tendons secondary to scar tissue.  An 
electromyogram/nerve conduction studies of the right upper 
extremity did not show any abnormality.
According to a July 1997 statement of M.R.R., M.D., the 
veteran complained of pain and weakness in the wrist and of 
numbness and tingling of the hands.  X-rays showed a normal 
right wrist and possible degenerative changes of the left 
wrist.  The assessment was bilateral wrist pain of unknown 
etiology.  Dr. R. noted that there was no objective evidence 
to explain the veteran's wrist pain and found it likely 
related to a service-connected condition.

The veteran complained on VA examination in February 1999 of 
clicking and popping of the right shoulder with biceps spasms 
and intermittent right hand numbness; he said that he could 
not do things with his right hand.  Range of motion of the 
right shoulder consisted of 135 degrees of elevation, 115 
degrees of abduction, 58 degrees of internal rotation, and 75 
degrees of external rotation.  The impressions were status-
post surgical repair for dislocation times three with 
markedly decreased range of motion and weakness of the right 
shoulder; probable degenerative arthritis of the right 
shoulder; and possible early carpal tunnel syndrome with 
nerve conduction studies pending.

According to a March 1999 medical report from Dr. D.G.J., 
nerve conduction study findings suggested soft evidence of 
nerve injury to some of the sensory and motor fibers on the 
right with at least one finding pointing to the shoulder 
region as the site of injury.  Dr. J. indicated that he 
leaned slightly in favor of saying that the veteran had 
damage to nerves traversing his right shoulder with the 
result that he had numbness and pain of the right hand; there 
was no suggestion of carpal tunnel syndrome.

VA outpatient records dated from March 1999 to January 2000 
include March 1999 MRI reports of the right shoulder and left 
wrist.  The impressions were status-post shoulder surgery 
with metal artifact surrounding the head of the humerus, and 
bones of the left wrist appear normal without evidence of 
occult fracture.  It was noted that a minimal abnormal signal 
in the region of the triangular fibrocartilage might be 
traumatic or degenerative.

On VA outpatient examination in April 2000, there was 140 
degrees of passive abduction, 180 degrees of passive flexion, 
and 40 degrees of passive extension of the right shoulder.  
Pain was reported at 68 degrees of abduction, 90 degrees of 
flexion, and 20 degrees of extension.  Active range of motion 
at the shoulder after 10 repetitions with a two pound weight 
was the same as the passive motion; pain was reported after 
the 10 repetitions at 60 degrees of abduction, 90 degrees of 
flexion, and 25 degrees of extension.  There was 70 degrees 
of passive palmar flexion and dorsiflexion of the right 
wrist, with 20 degrees of passive ulnar deviation and radial 
deviation.  Pain was reported at 28 degrees of dorsiflexion, 
48 degrees of palmar flexion, and 20 degrees of ulnar and 
radial deviation.  Pain was reported after 10 repetitions 
with a two pound weight at 50 degrees of palmar flexion and 
dorsiflexion and at 20 degrees of ulnar and radial deviation.  
The assessments were tendonitis of the shoulder and normal 
wrist with no evidence to support any pathological diagnosis.  
It was noted that although pain could largely be supported by 
a diagnosis of cervical neuropathy, the veteran's complaints 
of pain with movement at the elbow and wrist had no 
anatomical basis.  

VA outpatient records dated from January 2000 to April 2001 
show a diagnosis in March 2001 of right shoulder pain, 
history of previous surgeries, questionable tendonitis 
bursitis, need to rule out acriomioclavicular joint tear.  X-
rays of the right shoulder in March 2001 showed postoperative 
changes, osteoarthritis at the glenohumeral joint inferiorly, 
with no acute abnormality.

As noted elsewhere in this decision, the Board remanded this 
case in January 2001 so that the veteran's disabilities could 
be evaluated by a medical specialist.  See the Board's 
remand, pages 608.

A VA CT arthrogram of the right shoulder on August 10, 2001 
showed at least a partial tear of the supraspinatus tendon 
near its insertion and extensive degenerative change.  

According to the report of an August 14, 2001 fee-basis 
examination of the veteran  for compensation purposes by 
R.E.T., M.D., the veteran complained of constant right 
shoulder pain with popping on elevation and of pain and 
stiffness in the wrists.  Examination of the right shoulder 
revealed 145 degrees of active flexion, 170 degrees of 
passive flexion, 90 degrees of active abduction, 145 degrees 
of passive abduction, internal rotation to the buttock only, 
external rotation of 45 degrees, and extension of 55 degrees.  
The veteran was considered to have mild to moderate 
restriction of range of motion of the right shoulder.  There 
was mild crepitance and mild weakness to resistance.  There 
was noted to be essentially normal range of motion of the 
wrists.  There was no swelling, warmth, tenderness, erythema, 
or wasting.  Neurological and vascular examination of the 
wrists was within normal limits.  He had good grip strength.  
X-rays of the right shoulder and wrists showed mild 
degenerative changes.  

It was Dr. T.'s opinion that the veteran's pain symptoms were 
secondary to residuals of shoulder dislocation and were 
primarily a result of posttraumatic arthritis.  It was 
considered likely that he also had a mild subacromial 
impingement in the area.  Dr. T. felt that the wrist symptoms 
of pain and stiffness were unrelated to the ganglion cyst 
excision of either wrist or to the sprain of the right wrist.  
Dr. T. concluded that the most likely cause of the veteran's 
bilateral wrist discomfort and stiffness was the degenerative 
arthritis of the trapezioscaphoid joint, which was unrelated 
to any of his service-connected injuries.  Dr. T. found there 
to be functional loss in the right shoulder due to loss of 
motion, weakness, and pain on motion.  Pain was not felt to 
significantly limit the veteran's functional activities.  Dr. 
T. noted that there was clinical evidence to support the 
veteran's subjective complaints, including clinical evidence 
of loss of motion and mild weakness of the right shoulder and 
X-ray evidence of early posttraumatic arthritis.  It was felt 
that the most likely etiology of the right hand numbness and 
pain involved cervical problems.

VA Treatment records from March to May 2002 reveal complaints 
of right shoulder and right wrist pain.  Right shoulder 
examination in April 2002 revealed full range of motion with 
weakness in internal rotation; he was given an injection.  
Right shoulder pain was diagnosed.  A right wrist arthrogram 
in April 2002 showed findings consistent with inflammatory or 
posttraumatic change.

The veteran submitted a statement in June 2002 in which he 
contended that the right shoulder tear was part of his 
service-connected symptomatology.  An excerpt from a medical 
text concerning the wrist was added to the file in June 2002.

1.  Entitlement to a disability rating in excess of 20 
percent for right shoulder disability.

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected right (major) shoulder disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002) [impairment of 
the clavicle or scapula].  He is right handed.  See 38 C.F.R. 
§ 4.69 (2002).

Under Diagnostic Code 5203, a 20 percent evaluation is 
assigned for dislocation of either shoulder; this is the 
maximum schedular rating assigned under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation.  Limitation of motion 
of the major extremity to 25 degrees from the side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2002).

Analysis

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right shoulder disability, the Board has 
determined that the most appropriate diagnostic code is 
Diagnostic Code 5201.  This change in diagnostic code is 
based on demonstrated limitation in the range of motion of 
the veteran's right shoulder.  This change in diagnostic 
codes does no harm to the veteran, since, as indicated above, 
20 percent is the maximum disability rating authorized under 
Diagnostic Code 5203, while higher ratings are available 
under Diagnostic Code 5201.  The remaining shoulder codes 
involve impairment of the humerus or ankylosis of the joint, 
which is not present in this case.  

Schedular rating, including DeLuca considerations

The medical evidence of record reveals continued complaints 
of right shoulder pain and stiffness since service with some 
limitation of motion.  On examination in January 1992, right 
shoulder motion lacked 60 degrees of lateral extension and 45 
degrees of posterior extension, which was only 50 percent of 
normal.  When seen by VA in February 1999, it was noted that 
there was markedly decreased range of motion and weakness of 
the right shoulder.  

Although the veteran was found to have a partial tear of the 
lateral aspect of the supraspinatus tendon on a CT arthrogram 
in August 2001, there was full range of motion with pain and 
weakness in internal rotation.  Since there is no evidence 
that the tear is not due to service-connected disability, it 
is considered part of the service-connected shoulder 
disability, as has been contended by the veteran.  
See Mittleider, supra.

On evaluation by Dr. T. later in August 2001, there was 
identified functional loss in the right shoulder due to loss 
of motion, weakness, and pain on motion.  Dr. T. noted that 
there was clinical evidence to support the veteran's 
subjective complaints, including clinical evidence of loss of 
motion and mild weakness of the right shoulder and X-ray 
evidence of early posttraumatic arthritis.  Dr. T found 
active abduction of the right shoulder to 90 degrees, which 
is at shoulder level, which warrants a 20 percent evaluation 
under Diagnostic Code 5201.  However, there was also 
limitation of internal rotation to the buttock only and 
external rotation to 45 degrees, which is 50 percent of 
normal.  Dr. T.'s examination was in response to the Board's 
request for more specific information concerning the 
veteran's service-connected shoulder disability, including 
information which would enable the board to address DeLuca 
considerations, which figured prominently in the Court's 
December 1997 remand of this case.. 

Based on the above, the Board finds that there is loss of 
right shoulder motion and weakened movement due to pain, and 
that the evidence as a whole indicates sufficient pain on use 
to warrant a 30 percent evaluation for service-connected 
right shoulder disability, with consideration of the factors 
discussed in DeLuca, under the provisions of Diagnostic Code 
5201 involving limitation of shoulder motion.  
See  38 C.F.R. §§ 4.40, 4.45.  See also 38 C.F.R. § 4.21 
(2002) [it is not expected that all cases will show all the 
findings specified; above all, a coordination of rating with 
impairment of function will be expected in all cases].  A 30 
percent disability rating is accordingly assigned.

The Board has considered the possible assignment of an even 
higher disability rating.  However, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5201 because 
there is no evidence of limitation of shoulder abduction 
approximating 25 degrees from the side, as is required for a 
40 percent evaluation.  

In summary, for the reasons and bases expressed above, the 
Board concludes that assignment of a 30 percent disability 
rating under Diagnostic Code 5201 is appropriate, with 
consideration of the DeLuca factors discussed above.  To that 
extent, the appeal is allowed.

Fenderson considerations

Since this case involves the appeal of an initially-assigned 
disability rating, Fenderson v. West, 12 Vet. App. 119 (1999) 
applies.  Accordingly, in evaluating the veteran's service-
connected right shoulder disability, the Board is obligated 
to consider the concept of "staging" assigned disability 
ratings, that is awarding separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, as noted above, the assigned 
disability rating of 20 percent was effective as of October 
1, 1991, which is the day after the veteran left service.  
See 38 C.F.R. § 3.400 (2002). 

After having considered the matter, the Board is of the 
opinion that because the veteran has complained of right 
shoulder pain, stiffness, and limitation of motion since the 
initial post-service VA examination in January 1992, and 
there is clinical evidence of limitation of right shoulder 
motion since that examination, the increased rating of 30 
percent granted for his service-connected right shoulder 
disability should be effective as of October 1, 1991, the day 
following his retirement.  Cf. 38 C.F.R. § 3.400 (2002).  

2.  Entitlement to a disability rating in excess of 10 
percent for right wrist disability.

3.  Entitlement to a compensable disability rating for left 
wrist disability.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right wrist disability and a 
noncompensable evaluation for his service-connected left 
wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5020-5215 (2002).  

Diagnostic Code 5020 is for synovitis.  A note under 
Diagnostic Code 5024 specifies that the diseases evaluated 
under Diagnostic Codes 5013 through 5024 (except gout) will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 applies to degenerative arthritis and is only applied 
where the limitation of motion is noncompensable under the 
diagnostic code(s) pertinent to the specific joint or joints 
involved.  This code provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  For the purposes of rating disability from 
arthritis, the wrist is considered to be a major joint.  See 
38 C.F.R. § 4.45(f) (2002).

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of motion of either wrist, with either 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2002).

A 30 percent evaluation is assigned under Diagnostic Code 
5214 for ankylosis of the major wrist favorable in 20 to 30 
degree dorsiflexion; a 20 percent rating is assigned for 
ankylosis of the minor wrist in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2002).

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2002).

Analysis

Schedular rating

The factual background has been set forth above.  In short, 
the veteran had cysts removed from both wrists while in 
service.  He has complained since his retirement of pain and 
limitation of motion of the wrists.

It was noted on initial post-service examination in January 
1992 that there was no significant decrease in motion.  
Although X-ray studies of the wrists were normal in June 1995 
and June 1997, and X-rays in September 2001 were thought to 
show mild degenerative changes.  A March 1999 MRI of the left 
wrist was considered essentially normal.  

Some limitation of motion of both wrists reported throughout 
the medical records.  There appears to be some conflict in 
the medical opinions as to the cause of the veteran's 
bilateral wrist symptomatology.  It was noted in June 1995 
that range of motion difficulty was not symptomatology due to 
cyst removal.  Even though Dr. D.G.J. felt in June 1997 that 
the veteran's somewhat reduced motion of the wrists might be 
due to mild irritation of the wrist tendons secondary to scar 
tissue, Dr. J. later concluded in March 1999, based on the 
results of nerve conduction studies, that he leaned slightly 
in favor of saying that numbness and pain in the veteran's 
right hand was due to nerve damage in the right shoulder, 
rather than to cyst removal.

While Dr. M.R.R. thought in July 1997 that the veteran's 
wrist pain was likely related to a service-connected 
condition, he noted that there was no objective evidence to 
explain the wrist pain.  

The assessment after evaluation in April 2000 was of a normal 
wrist with no evidence to support any pathological diagnosis.  
Moreover, Dr. R.E.T. found on examination in September 2001 
essentially normal range of motion of the wrists without any 
swelling, warmth, tenderness, erythema, or wasting.  Dr. T. 
felt that the veteran's symptoms of wrist pain and stiffness, 
as well as the mild degenerative changes, were unrelated to 
the service-connected ganglion cyst excisions of either wrist 
or to the sprain of the right wrist.  

The above evidence indicates that an examiner, in July 1997, 
felt that the veteran's wrist pain was likely related to his 
service-connected wrist disabilities, but he found no 
objective evidence to support that conclusion.  Moreover, and 
significantly in the Board's opinion, examiners in June 1995, 
March 1999, April 2000 and September 2001 concluded that the 
veteran's wrist symptomatology was not related to service-
connected removal of ganglion cysts.  There is thus medical 
evidence on file which indicates that the veteran's wrist 
symptomatology arthritis is unrelated to his service-
connected disability.  The Board notes that the September 
2001 VA examination was done pursuant to the Board's remand 
for the express purpose of evaluating the veteran's wrist 
disabilities, and the report of that examination is  
extremely detailed . 

Based on this medical evidence of record, the Board concludes 
the loss of motion and pain due to arthritis is not part of 
his service-connected symptomatology.  See Mittleider, supra.  
The somewhat tenuous conclusion of the July 1997 examiner is 
outweighed, in the Board's opinion, by more recent and more 
detailed medical evidence, including radiology evidence, 
which in essence discounts the service-connected disability 
disabilities as being a principal factor in the veteran's 
wrist disability picture.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein [holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence]; see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)  [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions].   

The appropriate code for evaluation purposes is Diagnostic 
Code 5215 [limitation of motion of the wrist].  The veteran 
is currently assigned the maximum schedular evaluation for 
right wrist limitation of motion, 10 percent  under 
Diagnostic Code 5215.  Because there is no evidence of 
ankylosis of the right wrist, Diagnostic Code 5214 is not for 
application.  With respect to the left wrist, the Board again 
notes that there is no evidence of any significant limitation 
of motion of the wrist due to service-connected disability.  
Consequently, the disability picture for the left wrist does 
not more nearly approximate the criteria for a compensable 
evaluation under Diagnostic Code 5215.  38 U.S.C.A. § 4.7 
(2002).

In short, based on the physical examination findings, the 
Board is unable to assign a schedular disability rating in 
excess of the currently assigned rating for either wrist.

DeLuca considerations

Because the disability rating for the veteran's service-
connected wrist disabilities are rated under a code for 
limitation of motion, the Board has reviewed the evidence in 
order to determine whether the veteran's wrists, or either of 
them, could be assigned an additional disability rating under 
38 C.F.R. §§ 4.40 and 4.45.  

With respect to the right wrist disability, the Board notes 
that because the veteran is already receiving the maximum 
disability rating available for limitation of motion, it is 
not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 
are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

As noted above, the bulk of the medical evidence of record 
makes it clear that the veteran's complaints of pain and 
limitation of motion of the left  wrist appear to be 
primarily due to nonservice-connected causes.  In fact, when 
examined in September 2001, there was essentially normal 
range of motion of the wrists without any swelling, warmth, 
tenderness, erythema, or wasting.  Consequently, based on the 
medical evidence of record the Board finds that the service-
connected left wrist disability does not cause additional 
functional impairment warranting an increased evaluation 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

The assigned disability ratings of 10 percent for the right 
wrist and a noncompensable evaluation for the left wrist are 
effective as of October 1, 1991, the day after the veteran 
left service.  In evaluating the veteran's service-connected 
bilateral wrist disability, the Board must now consider 
whether Fenderson v. West, 12 Vet. App. 119 (1999) applies.

In this case, the medical evidence since service involving 
bilateral wrist symptomatology has been consistent, involving 
complaints of pain and some limitation of motion, and is 
primarily considered to be due to nonservice-connected 
disability.  The evidence does not show service-connected 
right wrist disability to be worse than 10 percent disabling 
or service-connected left wrist disability to be worse than 0 
percent disabling since service discharge.  Accordingly, the 
ratings assigned by the RO are correct and will not be 
changed by the Board.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the March 
2002 SSOC, the RO cited to 38 C.F.R. § 3.321(b)(1) in its 
analysis of the issues on appeal and did not indicate that an 
extraschedular evaluation was warranted.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected right 
shoulder disability or the bilateral wrist disability 
presents an unusual or exceptional disability picture.  
As discussed in detail above, the service-connected right 
shoulder disability is principally manifested by complaints 
of constant pain and limitation of motion.  The veteran's 
right shoulder disability is rated under Diagnostic Code 5201 
[limitation of motion of the arm].  The assigned 30 percent 
evaluation contemplates the symptomatology here demonstrated.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board finds that 
the veteran's symptoms are consistent with the criteria in 
the Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The Board finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

There is also no indication that the veteran has been 
hospitalized for his right shoulder disability.  The Board 
further finds, as indicated above, that the evidence of 
record does not establish that the veteran's service-
connected right shoulder disability causes marked 
interference with employment. 

Similarly, with respect to the veteran's bilateral wrist 
disabilities, there is no evidence of an exceptional or 
unusual disability picture.  As explained in detail above, no 
significant symptomatology has been shown to be due to the 
veteran's service-connected bilateral wrist disabilities. 
There is no evidence of marked interference with employment 
and no evidence of hospitalization for either wrist 
disability. 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a 30 percent evaluation for service-connected 
right shoulder disability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
right wrist disability is denied.

Entitlement to a compensable evaluation for left wrist 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

